NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0686-17

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANTHONY M. GRAZIANO,

     Defendant-Appellant.
_________________________

                   Argued January 12, 2021 – Decided April 15, 2021

                   Before Judges Fisher, Gilson, and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 13-03-0374.

                   John A. Albright, Designated Counsel, argued the cause
                   for appellant Anthony M. Graziano (Joseph E. Krakora,
                   Public Defender, attorney; John A. Albright, on the
                   briefs).

                   William P. Miller, Assistant Prosecutor, argued the
                   cause for respondent (Mark Musella, Bergen County
                   Prosecutor, attorney; William P. Miller, of counsel and
                   on the briefs; Nicole Paton, Assistant Prosecutor, and
                   John J. Scaluti, Legal Assistant, on the briefs).
PER CURIAM

      Defendant Anthony Graziano and co-defendant Aakash Dalal were

indicted for thirty crimes related to the fire-bombing and vandalism of four

Jewish synagogues and a Jewish community center. The co-defendants were

tried separately. A jury convicted defendant of twenty-one crimes: first-degree

terrorism, N.J.S.A. 2C:38-2(a); two counts of first-degree aggravated arson,

N.J.S.A. 2C:17-1(a)(2) and N.J.S.A. 2C:2-6; three counts of first-degree

conspiracy to commit arson, N.J.S.A. 2C:17-1 and N.J.S.A. 2C:5-2; first-degree

attempted arson, N.J.S.A. 2C:17-1(a) and N.J.S.A. 2C:5-1; third-degree

aggravated assault, N.J.S.A. 2C:12-1(b)(2), as a lesser included offense of

attempted murder; three counts of first-degree bias intimidation, N.J.S.A.

2C:16-1(a)(1) and N.J.S.A. 2C:2-6; two counts of fourth-degree bias

intimidation, N.J.S.A. 2C:16-1(a)(1); three counts of second-degree possession

of a destructive device for unlawful purpose, N.J.S.A. 2C:39-4(c); three counts

of third-degree possession of a destructive device, N.J.S.A. 2C:39-3(a); second-

degree hindering apprehension or prosecution for terrorism, N.J.S.A. 2C:38-4(a)

and N.J.S.A. 2C:2-6; and third-degree hindering apprehension, N.J.S.A. 2C:29-

3(b)(1) and N.J.S.A. 2C:2-6.




                                                                          A-0686-17
                                       2
      Defendant was sentenced to an aggregate prison term of thirty-five years,

with thirty years of parole ineligibility and five years of parole supervision after

release. He appeals from his convictions and sentence. In a separate published

opinion, we analyzed and rejected defendant's constitutional challenges to the

New Jersey Anti-Terrorism Act, N.J.S.A. 2C:38-1 to -5 (the Act). State v. Dalal,

___ N.J. ___ (App. Div. 2021).         In this opinion, we analyze and reject

defendant's additional arguments.

                                         I.

      In December 2011 and January 2012, four Jewish synagogues and a

Jewish community center were subject to arson, attempted arson, or vandalism.

Following an investigation, defendant and co-defendant Dalal were charged

with multiple crimes related to those acts.        We have provided a detailed

description of the facts and some of the procedural history in our published

opinion. Here, we summarize additional facts and procedural history relevant

to defendant's non-Anti-Terrorism Act-based challenges to his convictions and

sentence.

      During an investigation of the arsons, law enforcement personnel

identified Graziano as a suspect.      The Bergen County Prosecutor's Office

(BCPO) then applied for and obtained a warrant to search the home where


                                                                              A-0686-17
                                         3
defendant lived with his parents and to obtain biological samples from

defendant. During the January 23, 2012 search of defendant's home, officers

seized a number of items including computers, burnt batting gloves, duct tape,

and a book entitled "The Anarchist Cookbook," which contained instructions on

how to make Molotov cocktails.

       After the search, defendant agreed to go to the BCPO to provide biological

samples and to be interviewed.       While being transported, a detective read
                         1
defendant his Miranda        rights. Defendant acknowledged that he understood

each right.

       At the BCPO, defendant was taken to an interview room that was equipped

with video and sound recording.        He was again read his Miranda rights,

acknowledged that he understood those rights, and agreed to speak with the

officers. Beginning late in the evening of January 23 until the early morning

hours of January 24, defendant was extensively questioned by several officers.

       For the first several hours of questioning, defendant denied any

involvement in the vandalisms and arsons. At approximately 4:50 a.m. on

January 24, 2012, the officers who were questioning defendant decided that they

were done interviewing him and stopped the recording equipment.


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                           A-0686-17
                                         4
      A lieutenant who had been watching the interview on his office computer

headed towards the interview room. As the lieutenant was walking towards the

interview room, he stopped to speak with defendant's mother who was in a

waiting area. Defendant's mother asked if she could speak with her son and,

after getting defendant's permission, the lieutenant allowed her to come into the

room. Eventually, the mother became emotional and left the room, and the

officers continued to question defendant for about thirty minutes without

recording their conversation.

      At approximately 5:20 a.m., the recording equipment was turned back on

and an officer confirmed with defendant that they were "back on the record."

The lieutenant then confirmed with defendant that while they were off the

record, defendant had admitted to throwing a Molotov cocktail at the Rutherford

temple. On the record, defendant admitted that he had committed the arsons at

the Paramus synagogue on January 3, 2012, and at the Rutherford synagogue on

January 11, 2012.     Defendant also admitted that he had targeted Jewish

synagogues to try to send a message to Jewish people.

      Before trial, defendant moved to suppress his statement. An evidentiary

hearing was conducted, and on April 6, 2016, the trial judge entered an order

denying the motion to suppress and issued a written opinion supporting that


                                                                           A-0686-17
                                       5
ruling. The trial court found that the time and length of the interrogation was

not unduly coercive. Furthermore, the court rejected defendant's argument that

his mother was an agent of the State utilized to coerce defendant into an

involuntary confession. Instead, the court found that the officers did not direct

defendant's mother to elicit any information from him, defendant consented to

speak to his mother, and there was no evidence to suggest that defendant's will

was overborne by the brief conversation with his mother. Finally, the court

found that the re-administration of full Miranda warnings after defendant spoke

to his mother was not required.

      At trial, the State presented evidence that defendant was physically

present and participated in the vandalism of the two synagogues that took place

in December 2011. The State also presented evidence that defendant acted as

the principal in the arsons and attempted arsons at the two synagogues and

Jewish community center in January 2012. In total, the State presented nineteen

witnesses and introduced 213 exhibits.

      Defendant elected not to testify, but he called two witnesses: his mother

and the BCPO lieutenant who had been involved in questioning him. After

hearing all the evidence, the jury convicted defendant of ten first-degree crimes,




                                                                            A-0686-17
                                         6
four second-degree crimes, five third-degree crimes, and two fourth-degree

crimes.

                                    II.

     In addition to his constitutional challenges to the Anti-Terrorism Act,

defendant advances four other arguments:

           POINT [I] – THE DENIAL OF DEFENDANT'S
           MOTION TO SUPPRESS HIS CONFESSION WAS
           REVERSIBLE ERROR BECAUSE AT THE
           MOMENT THE INTERROGATION WAS "OVER,"
           AND     AFTER   DEFENDANT'S     MOTHER
           CONVINCED HIM TO "TELL THE TRUTH," FRESH
           MIRANDA    WARNINGS    WERE   REQUIRED
           BEFORE NEW CUSTODIAL INTERROGATION
           COULD BEGIN AND A VALID WAIVER COULD
           OCCUR.

           POINT [II] – THE TRIAL COURT'S FAILURE TO
           PROERLY [sic] INSTRUCT THE DEADLOCKED
           JURY WAS REVERSIBLE ERROR. AFTER THE
           JURY REPORTED IT WAS DEADLOCKED ON THE
           TERRORISM COUNT AND TWO OTHER COUNTS,
           THE TRIAL COURT'S REFUSAL TO ISSUE ANY
           INSTRUCTIONS ASIDE FROM ORDERING
           DELIBERATIONS TO CONTINUE WITH A
           WARNING THAT THE JURORS WOULD BE SENT
           HOME AT FOUR O'CLOCK ON FRIDAY
           AFTERNOON RESULTED IN A VERDICT JUST AN
           HOUR LATER AND A MANIFEST DENIAL OF
           JUSTICE.

           POINT [III] – THE LOWER COURT'S JURY
           INSTRUCTIONS ON TERRORISM DEPRIVED
           DEFENDANT OF A FAIR TRIAL, BECAUSE THEY

                                                                      A-0686-17
                                     7
            DID NOT DISTINGUISH OR EXPLAIN THE
            CIRCUMSTANCES UNDER WHICH PROOF
            BEYOND A REASONABLE DOUBT AS TO ONE
            INDIVIDUAL VICTIM VERSUS PROOF AS TO
            FIVE OR MORE VICTIMS IS REQUIRED TO
            SUSTAIN A TERRORISM CONVICTION; NOR DID
            THE INSTRUCTIONS OR THE VERDICT SHEET
            IDENTIFY A SINGLE SPECIFIC VICTIM.

            POINT [IV] – THE THIRTY-FIVE YEAR
            AGGREGATE SENTENCE IMPOSED, WITH A
            THIRTY-YEAR       PERIOD     OF    PAROLE
            INELIGIBILITY IS EXCESSIVE, FAILED TO GIVE
            SUBSTANTIAL WEIGHT TO DEFENDANT'S
            YOUTH (AGE 19) AS A NON-STATUTORY
            MITIGATING FACTOR, [AND] IMPROPERLY
            APPLIES PRESUMPTIVE TERMS AND FACTORS
            FOR CONSECUTIVE SENTENCING[.]

      Defendant also moved to join in two arguments raised by co-defendant

Dalal. Specifically, defendant seeks to challenge the denial of the motion to

suppress data recovered from his computer, which was seized when his

residence was searched. We now grant that motion in part and deny it in part.

Defendant will be permitted to join in the portion of the argument seeking to

suppress the evidence seized because the warrant allegedly lacked probable

cause. Defendant will not be permitted to join in the argument challenging the

admission of the data recovered from the computer because he did not join in or

make that argument before the trial court.



                                                                         A-0686-17
                                       8
      We reject defendant's argument that there was insufficient probable cause

to support the warrant. We have explained the reasons for that ruling in a

separate unpublished opinion we issued today addressing the non-Anti-

Terrorism Act-based arguments raised by Dalal. State v. Dalal, No. A-5556-16

(App. Div. 2021) (slip op. at 17-19).

      1.    The Motion to Suppress

      Defendant argues that law enforcement personnel ended his interview,

then brought his mother into the interrogation room, and because that was an

intervening event, the officers were required to give him fresh Miranda warnings

before starting a second interview. We reject this argument.

      "In determining the voluntariness of a defendant's confession, we

traditionally look to the totality of the circumstances to assess whether the

waiver of rights was the product of a free will or police coercion." State v.

Nyhammer, 197 N.J. 383, 402 (2009).         Among "the important factors" to

consider in determining the validity of a Miranda waiver are whether the suspect

understood both that he did not have to speak and the consequences of choosing

to speak. Id. at 401-02 (citing State v. Magee, 52 N.J. 352, 374 (1968)).

"Generally, barring intervening events, '[o]nce a defendant has been apprised of




                                                                          A-0686-17
                                        9
his constitutional rights, no repetition of these rights is required.'" Id. at 401

(alteration in original) (quoting State v. Melvin, 65 N.J. 1, 14 (1974)).

      Defendant was given his full Miranda warnings twice, once when he was

being transported and the second time at the BCPO. The trial court found that

defendant understood and waived those rights. Defendant was then questioned

for over four hours and the officers decided to end the interview. Before

informing defendant of that decision, however, one of the officers spoke with

defendant's mother and she asked to speak with defendant.

      After defendant spoke with his mother, the officers continued their

questioning and defendant admitted his involvement in two of the incidents. The

officers then turned the recording equipment back on to confirm with defendant

their conversation while the recording equipment was off, and defendant

admitted his involvement in the arsons at two synagogues. 2

      In denying defendant's motion to suppress his statement, the trial court

found the testimony of two officers involved in his questioning to be



2
   Speaking with defendant when the recording equipment was turned off was
not appropriate. See R. 3:17 (requiring electronic recording of custodial
interrogation when the suspect is charged with certain crimes, such as
aggravated arson). Nevertheless, here we discern no reversible error because
the record established that defendant understood his rights and confirmed on the
record what he had told the officers off the record.
                                                                            A-0686-17
                                       10
"exorbitantly credible." The trial court also found that there was no intervening

event that warranted the re-administration of Miranda warnings. Those findings

are supported by substantial credible evidence and we discern no reason to reject

them. See id. at 409 (explaining that factual findings of trial courts are to be

accepted on appeal if they "are supported by sufficient credible evidence in the

record").

      Defendant relies on cases where the police questioned a defendant after

he had affirmatively invoked his Miranda rights. See State v. Harvey, 121 N.J.

407 (1990); State v. Hartley, 103 N.J. 252 (1986); State v. McCloskey, 90 N.J.

18 (1982). Those cases are distinguishable because defendant never invoked

any of his Miranda rights. See Harvey, 121 N.J. at 417-25 (defendant invoked

his right to silence and the police did not issue fresh Miranda warnings before

resuming questioning of defendant); Hartley, 103 N.J. at 260-71 (defendant

invoked his right to silence and when the police resumed questioning they failed

to provide fresh Miranda warnings); McCloskey, 90 N.J. at 21-29 (defendant

had stated that he wanted to remain silent and thereafter indicated he was willing

to speak).




                                                                            A-0686-17
                                       11
      2.    The Instruction to Continue Deliberations

      After hearing evidence for ten days, the jury began its deliberations on the

afternoon of May 26, 2016. The following day, after several more hours of

deliberation, the jury reported that it was deadlocked on certain counts,

including the terrorism charge.

      Defendant's counsel requested the judge to instruct the jury in some detail

concerning their obligation to continue deliberations. See Model Jury Charges

(Criminal), "Judge's Instructions on Further Jury Deliberations" (approved Jan.

2013); see also State v. Czachor, 82 N.J. 392, 405 (1980). The trial judge denied

that request and instead instructed the jury to continue deliberating since it had

only deliberated less than five hours in total. The judge also pointed out that it

was afternoon and that he would be sending them home at 4 p.m. if they did not

reach a verdict. Approximately one hour later, the jury reported its verdict.

      Defendant argues that the trial court erred in not providing a more detailed

instruction and by referring to the time as a means of coercing a verdict. We

disagree.

      When a jury indicates that it is deadlocked on all or certain charges, the

trial court must determine if that deadlock is "intractable." State v. Ross, 218

N.J. 130, 145 (2014).     After considering "such factors as the length and


                                                                            A-0686-17
                                       12
complexity of [the] trial and the quality and duration of the jury's deliberations,"

the court can instruct the jury to continue its deliberations. Id. at 144 (quoting

Czachor, 82 N.J. at 407). Accordingly, a trial judge "has discretion to require

further deliberations after a jury has announced its inability to agree." State v.

Harris, 457 N.J. Super. 34, 50 (App. Div. 2018) (quoting State v. Johnson, 436

N.J. Super. 406, 422 (App. Div. 2014)). In giving those instructions, however,

a trial judge "may not coerce or unduly influence the jury in reaching a verdict."

State v. Carswell, 303 N.J. Super. 462, 478 (App. Div. 1997) (quoting State v.

Childs, 204 N.J. Super. 639, 647-48 (App. Div. 1985)).

      Our review of the record satisfies us that there was no abuse of discretion

at defendant's trial. The trial judge appropriately determined that the jury had

not been deliberating for that many hours and he appropriately directed them to

continue their deliberations. Given that the jury had been given instructions the

day before and that they had a written copy of the instructions with them in the

jury room, we discern no error in the trial judge's decision not to give a longer

instruction on how to continue their deliberations.

      We also discern no evidence of coercion.               There was nothing

inappropriate, given the totality of the circumstances, in the trial judge




                                                                              A-0686-17
                                        13
reminding the jury that if they did not reach a verdict, they would be sent home

later in the afternoon.

      3.     The Jury Instructions on the Terrorism Charge

      Defendant contends that the jury was permitted to reach a verdict that was

not unanimous because neither the jury instructions nor the verdict sheet

identified specific victims.   Defendant also argues that the jury expressed

confusion concerning the terrorism charge that compounded the problem.

Defendant did not raise these issues at trial and, therefore, we review them for

plain error. State v. Singleton, 211 N.J. 157, 182 (2012); R. 2:10-2. We discern

no plain error.

      "Appropriate and proper jury instructions are essential to a fair trial."

State v. McKinney, 223 N.J. 475, 495 (2015) (quoting State v. Green, 86 N.J.

281, 287 (1981)). The instructions act as "a road map to guide the jury" and a

"trial judge must deliver 'a comprehensible explanation of the questions that the

jury must determine, including the law of the case applicable to the facts that

the jury may find.'" Ibid. When there is no objection and when we are reviewing

for plain error, we look for legal problems in the charge that prejudicially

affected the substantive rights of defendant and convince us that they "possessed

a clear capacity to bring about an unjust result." State v. Chapland, 187 N.J.


                                                                           A-0686-17
                                      14
275, 289 (2006) (quoting State v. Hock, 54 N.J. 526, 538 (1969)); see also R.

2:10-2.

      The trial court gave the jury detailed instructions on the terrorism charge.

Concerning the second element, the court explained that the State had to prove

beyond a reasonable doubt that defendant acted "with the purpose to promote an

act of terror or to terrorize five or more persons." The court then defined "terror"

and "promote." The court then explained:

                   Here the State alleges the defendant['s] purpose
            in committing the arsons or attempted arsons was to
            menace the Jewish [c]ommunity or segment[s] of it by
            placing it [in] fear of death or serious bodily injury; or
            [t]o terrorize five or more persons.
                   ....
                   Here the State alleges the defendant acted with
            the purpose of terrorizing five or more persons, namely,
            the Jewish [c]ommunity or segment[s] of it.

The court also gave the jury a verdict sheet that required them to answer separate

questions on whether they were finding that defendant acted with the purpose to

promote an act of terror or with the purpose to terrorize five or more persons.

      We hold that those instructions were appropriate and consistent with the

Anti-Terrorism Act. Consistent with the Act, the instructions informed the jury

that they must determine if defendant acted with the purpose to terrorize a group

or segment of society. The instructions then identified that group as the Jewish


                                                                              A-0686-17
                                        15
community. The jury was also instructed to state whether they were finding that

defendant had the purpose to (1) promote an act of terror or (2) terrorize five or

more people. The verdict sheet reflects that the jury found that defendant acted

with both purposes.

      We also reject defendant's contention that the jury exhibited confusion

concerning the terrorism charge.      Instead, the jury asked for clarification

concerning whether it needed to find both the purpose to promote an act of terror

and the purpose to terrorize five or more persons. The trial court correctly

informed the jury that it needed to find only one or the other. That instruction

was consistent with the plain language of the Act. See N.J.S.A. 2C:38-2(a)(1)

and (2).

      4.    The Sentence

      Defendant challenges his sentence on several grounds, contending the

sentencing court (1) did not properly consider that defendant was nineteen years

old when he committed the crimes; (2) did not properly evaluate the required

factors in imposing consecutive sentences; and (3) improperly imposed




                                                                            A-0686-17
                                       16
presumptive sentences for defendant's convictions of first-degree bias

intimidation.3

      We review sentencing determinations under a deferential standard. State

v. Grate, 220 N.J. 317, 337 (2015) (quoting State v. Lawless, 214 N.J. 594, 606

(2013)).   We "do[] not substitute [our] judgment for the judgment of the

sentencing court." Lawless, 214 N.J. at 606 (first citing State v. Cassady, 198

N.J. 165, 180 (2009); and then citing State v. O'Donnell, 117 N.J. 210, 215

(1989)). Instead, we will affirm a sentence unless

            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [State v. Miller, 237 N.J. 15, 28 (2019) (alteration in
            original) (quoting State v. Fuentes, 217 N.J. 57, 70
            (2014)).]
      When sentencing a defendant for multiple offenses, "such multiple

sentences shall run concurrently or consecutively as the court determines at the




3
   Defendant also challenged his sentence under the Anti-Terrorism Act arguing
that his thirty-two-year sentence violated his Eighth Amendment rights because
it was cruel and unusual. We rejected that argument in our published opinion.
Dalal, ___ N.J. Super. ___ (slip op. at 33-37).
                                                                          A-0686-17
                                      17
time of sentence[.]" N.J.S.A. 2C:44-5(a). In State v. Yarbough, 100 N.J. 627,

644-45 (1985), our Supreme Court established criteria that a sentencing court

must consider when deciding whether to impose consecutive sentences.

Namely, the court must evaluate whether

            (a) the crimes and their objectives were predominantly
            independent of each other;

            (b) the crimes involved separate acts of violence or
            threats of violence;

            (c) the crimes were committed at different times or
            separate places, rather than being committed so closely
            in time and place as to indicate a single period of
            aberrant behavior;

            (d) any of the crimes involved multiple victims; [and]

            (e) the convictions for which the sentences are to be
            imposed are numerous[.]

            [Id. at 644.]

      In sentencing defendant, the judge considered the aggravating and

mitigating factors.   See N.J.S.A. 2C:44-1(a) and (b).        The judge found

aggravating factor nine, the need for deterrence, N.J.S.A. 2C:44-1(a)(9), and

mitigating factor seven, the lack of a criminal history, N.J.S.A. 2C:44-1(b)(7).

Pointing out that fortunately defendant's conduct caused no serious physical

injuries to anyone, the judge found that those factors were in equipoise.


                                                                            A-0686-17
                                      18
      The judge then sentenced defendant to thirty-two years in prison for the

terrorism conviction. In imposing that sentence, the judge correctly noted that

the sentencing range for a first-degree conviction of terrorism was from thirty

years to life imprisonment. N.J.S.A. 2C:38-2(b)(1). For the convictions of

fourth-degree bias intimidation related to the two synagogues that were

vandalized, the judge sentenced defendant to eighteen months in prison and ran

those sentences consecutive to each other and consecutive to the terrorism

sentence. On defendant's three convictions for first-degree bias intimidation

based on the predicate acts of first-degree arson, the judge sentenced defendant

to twenty years, but ran those sentences concurrent to each other and the

terrorism sentence. On the convictions for first-degree aggravated arson, the

judge sentenced defendant to fifteen years in prison with fifteen years of parole

ineligibility, running those sentences consecutive to each other, but concurrent

to all other sentences, including the terrorism sentence.     For the remaining

convictions, the judge either merged the convictions or imposed concurrent

sentences. Consequently, in aggregate defendant was sentenced to thirty -five

years in prison, with thirty years of parole ineligibility.




                                                                           A-0686-17
                                        19
      A. Defendant's Age

      The judge was clearly aware of defendant's age. In imposing the sentence,

he pointed out when defendant was born, his age at the time of sentencing

(twenty-five years old), and his age at the time the crime was committed.

      When defendant was sentenced in July 2017, the age of a defendant was

not an independent mitigating factor. Effective October 19, 2020, if a defendant

is under twenty-six years of age at the time of the commission of the crime, age

is a mitigating factor. See N.J.S.A. 2C:44-1(b)(14). That new mitigating factor,

however, applies prospectively and does not apply to defendant.               The

Legislature did not address whether the amendment adding mitigating factor

fourteen should be given retroactive application, but the effective date evidences

the Legislature's intent that the law should be applied prospectively. See State

v. J.V., 242 N.J. 432, 435 (2020); Pisack v. B & C Towing, Inc., 240 N.J. 360,

370 (2020).

      Here, the sentencing judge appropriately considered defendant's age.

Moreover, the aggregate sentence was not affected by defendant's age. The

judge sentenced defendant to thirty-two years in prison for first-degree

terrorism, which is two years above the statutory minimum of thirty years.

N.J.S.A. 2C:38-2(b)(1). The judge also imposed sentences of eighteen months


                                                                            A-0686-17
                                       20
for the two convictions for fourth-degree bias intimidation. N.J.S.A. 2C:43-

6(a)(4).

      B. The Sentences for First-degree Bias Intimidation

      The sentencing range for a first-degree bias intimidation conviction is

between fifteen and thirty years, "with a presumptive term of [twenty] years."

N.J.S.A. 2C:16-1(c).     In sentencing defendant, the judge referenced that

presumption and sentenced defendant to twenty years in prison on each of his

three convictions for first-degree bias intimidation but ran those sentences

concurrent to each other and the terrorism sentence. Defendant argues that a

remand is necessary because the judge referred to the presumptive term. We

disagree.

      In State v. Natale, our Supreme Court eliminated statutory presumptive

prison terms because they could violate the Sixth Amendment right to trial by

jury if a sentence higher than the presumptive term is imposed based on a judge's

findings of aggravating factors. 184 N.J. 458, 466, 484 (2005). The Court

explained that the imposition of "a sentence above the presumptive statutory

term based solely on a judicial finding of aggravating factors, other than a prior

criminal conviction, violates a defendant's Sixth Amendment jury trial

guarantee." Id. at 466. The Court also explained that "[w]ithout presumptive


                                                                            A-0686-17
                                       21
terms, the 'statutory maximum' authorized by the jury verdict . . . is the top of

the sentencing range for the crime charged[.]" Id. at 487.

      Defendant was sentenced at the statutory "presumptive" term, and not

above it. Indeed, he was sentenced to the mid-range of twenty years, since the

jury verdict authorized a sentence at the top of the range; that is, thirty years.

N.J.S.A. 2C:16-1(c). See Natale, 184 N.J. at 487. Unlike Natale, defendant's

Sixth Amendment right was not violated because he was not sentenced above

the statutory presumptive sentence. See State v. Adams, 194 N.J. 186, 209

(2008) (refusing to remand for resentencing under Natale because defendant was

"not sentenced above the then-existing presumptive sentence").

      Moreover, even if the sentencing court erred by imposing a presumptive

term, here the error was harmless because the sentences for the first-degree bias

intimidation convictions all ran concurrent to defendant's thirty-two-year

sentence for terrorism. See State v. King, 372 N.J. Super. 227, 245-46 (App.

Div. 2004) (noting that, even assuming the trial court improperly increased the

term on one conviction, "it was harmless" because the increased term was

"concurrent to and far shorter than the uncontested sentence" on another

conviction). Accordingly, defendant is not entitled to a remand for resentencing.




                                                                            A-0686-17
                                       22
      C. The Consecutive Sentences

      In imposing consecutive sentences, the judge ran the convictions related

to bias intimidation at two separate synagogues consecutive to the terrorism

sentence. In doing so, the judge referenced Yarbough and we are satisfied that

the judge appropriately considered the factors for imposing consecutive

sentences. See N.J.S.A. 2C:44-5(a).

                                      III.

      Defendant's convictions and sentences are affirmed. In essence, defendant

seeks to present his crimes as immature behaviors, which were egged on by co-

defendant Dalal. The jury rejected that argument, apparently focusing on the

significant acts of terrorism and the hatred they reflected.   We discern no

reversible error.

      Affirmed.




                                                                         A-0686-17
                                       23